DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 15 in the reply filed on 4/26/21 is acknowledged.
Applicant’s species election of the dipeptide FN in the reply filed on 4/26/21 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/21.
Priority
The instant application, filed 06/04/2019 is a national stage entry of PCT/JP2017/043452 , International Filing Date: 12/04/2017, claims foreign priority to 2016-236099, filed 12/05/2016.
The Examiner notes that no English translation of the foreign priority document is of record, however at this time no intervening prior art has been cited.
Information Disclosure Statement
The Examiner has considered the references provided in the 9/4/19, 9/15/20, 1/29/21 Information Disclosure Statements, and provides a signed and dated copy of each herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a disease with muscular atrophy, does not reasonably provide enablement for preventing a disease with muscular atrophy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  Among the factors enumerated in Wands are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.  The factors most relevant to this rejection are the breadth of the diseases with (interpreted to mean involving) muscular atrophy that can be prevented, the amount of direction or guidance provided, the lack of sufficient working examples for preventing, the relative skill and predictability in the art and the quantity of experimentation required to enable one of skill in the art to practice the claimed invention.
1. The nature of the invention and 2. the breadth of the claims:
The nature of the invention relates to therapeutic administering of peptides to either prevent or treat a disease with (involving) muscular atrophy. In addition to this broad scope, it is noted that claim 6, which lists various diseases, informs the scope of diseases that claim 5 might be considered to be capable of preventing, though by such dependency from claim 5, and patent claim differentiation, claim 5 is reasonably interpreted to be able to prevent a broader scope of diseases with (involving) muscular atrophy.
Further regarding the breadth of claims, any of the peptides encompassed by claim 1 would be candidates for preventing and/or treating a disease with (involving) muscular atrophy.

(4) the predictability or unpredictability of the art: the diversity of peptides and their effects on particular conditions and diseases is such that there is relative unpredictability in preventing diseases involving muscular atrophy.
(5) the relative skill of those in the art: the relative skill in the art is high regarding preparing and evaluating therapeutic peptides.
(6) the amount of direction or guidance presented: the specification recites preventing, but offers no guidance as to how this is achieved. “Prevent” and/or “preventing” is found in ten places in the specification, many of these are in the background section.
(7) the presence or absence of working examples: there are no working examples for preventing muscular atrophy.
 (8) the quantity of experimentation necessary: Weighing the above factors, especially the breadth of the diseases with (interpreted to mean involving) muscular atrophy that are to be prevented under claim 5, the amount of direction or guidance provided, and the lack of sufficient working examples for preventing, undue experimentation would be needed to enable (if possible) preventing muscular atrophy. Accordingly, claim 5 is not enabled for the scope of what is claimed.
Applicant can overcome this rejection by amending claim 5 to remove “preventing or” in line 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



1.	Claim(s) 1-3, 5-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0210564, Ohinata and Kaneggawa, published 8/19/2010 (“OK”, cited in 9/4/19 IDS).
Claim 1 is directed to a method for suppressing muscular atrophy, comprising administering to a subject one or more peptides selected from a) the group consisting of tripeptides DIY, IYN, YNP, NPQ, DFY, DIF, FYN, IFN, FNP, and NPK; b) the group consisting of dipeptides comprising F; and c) the group consisting of dipeptides DI, IY, YN, and NP.
Claim 2 depends from claim 1 and states “wherein the one or more peptides are selected from the group consisting of dipeptides comprising F.”
OK teaches pharmaceutical compounds comprising peptides, including dipeptides comprising F/phenylalanine, as an anxiolytic drug, a sleep-inducing drug, a sleep-enhancing drug, a drug for treating schizophrenia, or an antidepressant drug, paras 13-17 on page 1.
Para. 18 on page 1 also teaches, “A method for relieving anxiety or enhancing sleep, comprising administering an effective amount of a peptide containing Tyr, Phe, Trp, or His and a hydrophobic amino acid adjacent thereto, or an analog thereof, to a subject in need thereof.” See also claim 10.
Based on inherency, because OK teaches administering the same dipeptides claimed – particularly Phe/F and a hydrophobic amino acid, e.g., Iso/I, albeit for a different purpose, OK anticipates claims 1 and 2.  See MPEP 2112.02 II.
Claim 3 depends from claim 1 and lists peptides to be administered that include IF.  OK teaches IF among a short list of specifically identified peptides, see paras 11, 12, and 16, and given the clear teachings to administer such peptides to a subject, para. 18 and elsewhere, OK anticipates claim 3.
Claim 5, the method of claim 1, for preventing or treating a disease with muscular atrophy, also is anticipated based on inherency, because when administering peptides of claim 1, which include peptides set forth and taught in OK, OK’s administering results in also treating such condition: this is an inherent result or property of the administered peptide(s). See MPEP 2112.02 II.
Similarly, claim 6, the method of claim 5, listing diseases, also is anticipated under the inherency doctrine because suppressing muscular atrophy by preventing or treating a claim 6-listed muscular 
Claim 7 depends from claim 1 and requires “wherein the one or more peptides are comprised in a pharmaceutical product.”  OK teaches its peptides in pharmaceutical compositions, para. 13, so anticipates claim 7
Claim 15 depends from claim 1 and states, “wherein the one or more peptides are included in a food or drink.”
OK, page 1 para. 14, teaches its peptides, which include phenylalanine-comprising dipeptides, see para. 12, to be in a foodstuff. Para. 21 teaches that natural short-chain peptides can be ingested as foods. Para. 129 teaches and lists examples of forms of foodstuffs, and includes a teaching of food for the elderly (additionally it is noted that this age class generally is known to be more prone to sarcopenia and cachexia).  Accordingly, OK anticipates claim 15.

2.	Claim(s) 1-3, 5-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0175654, Choung and Choi, published 6/25/2015 (“CC”).
Claim 1 is directed to a method for suppressing muscular atrophy, comprising administering to a subject one or more peptides selected from a) the group consisting of tripeptides DIY, IYN, YNP, NPQ, DFY, DIF, FYN, IFN, FNP, and NPK; b) the group consisting of dipeptides comprising F; and c) the group consisting of dipeptides DI, IY, YN, and NP.
CC teaches methods of treating cardiovascular disease directed to administering at least one of the peptides having the amino acid sequences represented by SEQ ID NOs: 1-12 to a subject having cardiovascular disease, claim 1. SEQ ID NO:5 of CC is FYN, and SEQ ID NO:12 is SF.
Based on inherency, because CC teaches administering the same tripeptide FYN, and the dipeptide SF comprising F, claimed albeit for a different purpose, CC anticipates claim 1.  See MPEP 2112.02 II.
Claim 2 depends from claim 1 and states “wherein the one or more peptides are selected from the group consisting of dipeptides comprising F.”

Claim 3 depends from claim 1 and lists peptides to be administered that include FYN.  CC teaches FYN among 12 specifically identified peptides, see claim 1 and Fig. 4. Based on CC’s clear teachings to administer FYN to a subject, CC anticipates claim 3.
Claim 5, the method of claim 1, for preventing or treating a disease with muscular atrophy, also is anticipated based on inherency, because when administering peptides of claim 1, which includes FYN as set forth and taught in CC, CC’s administering results in also treating such condition: this is an inherent result or property of the administered peptide(s). See MPEP 2112.02 II.
Similarly, claim 6, the method of claim 5, listing diseases, also is anticipated under the inherency doctrine because suppressing muscular atrophy by preventing or treating a claim 6-listed muscular atrophy disease with one or more of the peptides of claim 1 inherently takes place when practicing CC’s methods to administer the same peptide, FYN.
Claim 7 depends from claim 1 and requires “wherein the one or more peptides are comprised in a pharmaceutical product.”  CC teaches its peptides in pharmaceutical compositions, Title, Abstract, para. 14 and elsewhere, so anticipates claim 7
Claim 15 depends from claim 1 and states, “wherein the one or more peptides are included in a food or drink.”  CC, para 19, teaches, “It is also an object of the present invention to provide a health food for the prevention or improvement of cardiovascular disease comprising at least one of the said peptides as an active ingredient.” Paras. 27 and 32 similarly state such food-related form. As such, CC clearly anticipates claim 15.

3.	Claim(s) 1,2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 98/09985, Eisenbach (Hirschberg) et al, Yeda Research, published 3/12/98 (“Yeda”, cited and provided in 9/15/20 IDS).
Claim 1 is directed to a method for suppressing muscular atrophy, comprising administering to a subject one or more peptides selected from a) the group consisting of tripeptides DIY, IYN, YNP, NPQ, 
Yeda teaches methods of treating inflammation directed to administering an effective amount of a peptide, peptide derivative or composition comprising a peptide to a subject to inhibit inflammation, page 18, lines 15-30.
Yeda, page 4 line 24, and page 4, line 35, respectively lists the dipeptides Phe-Arg (FR) and Arg-Phe (RF), as anti-inflammatory dipeptides, which fall within Applicant’s dipeptides comprising F.
Yeda, page 10, lines 12-19, teaches that administering its peptides treats inflammatory components of muscular atrophies.  Accordingly, given that these dipeptides are clearly named, Yeda anticipates claim 1. See MPEP 2131.02 II (“A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.”)
Additionally, alternatively, based on inherency, because Yeda teaches administering the same peptides FR and RF as claimed albeit for a different purpose, Yeda anticipates claim 1.  See MPEP 2112.02 II.
Yeda anticipates claim 2, directed to the one or more peptides of claim 1 selected from the group consisting of dipeptides comprising F, on the same bases as the rejection of claim 1
Claim 5, the method of claim 1, for preventing or treating a disease with muscular atrophy, also is anticipated by Yeda based on both rationales applied to claim 1.  As to inherency, because when administering peptides of claim 1, which includes FR and RF as set forth and taught in Yeda, Yeda’s administering results in also treating such condition: this is an inherent result or property of the administered peptide(s). See MPEP 2112.02 II. Also, when administering FR and/or RF and having the intended effect to treat inflammatory components of muscular atrophies, this treats the muscular atrophy.
Similarly, claim 6, the method of claim 5, listing diseases, also is anticipated under the inherency doctrine because suppressing muscular atrophy by preventing or treating a claim 6-listed muscular atrophy disease with one or more of the peptides of claim 1 inherently takes place when practicing Yeda’s methods to administer FR and/or RF. Additionally, Yeda lists two of the same disease listed in claim 6: 
Claim 7 depends from claim 1 and requires “wherein the one or more peptides are comprised in a pharmaceutical product.”  Yeda teaches its peptides in pharmaceutical compositions, page 1, lines 14-17, page 5, lines 29-32, and elsewhere, so anticipates claim 7

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 1998/023283, Goldberg and Bhoite-Solomon., published 6/4/98 (Goldberg, cited and supplied in 9/4/19 IDS).
Claim 1 is directed to a method for suppressing muscular atrophy, comprising administering to a subject one or more peptides selected from a) the group consisting of tripeptides DIY, IYN, YNP, NPQ, DFY, DIF, FYN, IFN, FNP, and NPK; b) the group consisting of dipeptides comprising F; and c) the group consisting of dipeptides DI, IY, YN, and NP.
Claim 2 depends from claim 1 and states “wherein the one or more peptides are selected from the group consisting of dipeptides comprising F.”
Goldberg, particularly Example VIII starting at page 22, at page 23 Table 1 and lines 13-16 teaches that FA (phenylalanine-alanine) inhibited muscle degradation in a rabbit skeletal muscle model. At page 25 Table 2 and lines 15-17, FA also demonstrated 30% inhibition of degradation in the crude preparation, and also page 36 lines 9-17 and claim 11, teaches that FA (phenylalanine-alanine), a dipeptide encompassed by claim 1’s and claim 2’s “the group consisting of dipeptides comprising F”, reduced two types of proteolysis including ubiquitination. Overall, Goldberg teaches and suggests administering the dipeptide FA (phenylalanine-alanine) to a subject to treat cachexia, muscle wasting.  Claim 11 in particular, depending from claim 1, is directed to a method of inhibiting muscle wasting in a mammal comprising interfering with function of a component of the N-end rule pathway for protein ubiquitination (FA per Example VIII having demonstrated this effect), wherein the muscle protein is from an animal afflicted with, inter alia, AIDS- or cancer-related cachexia (these also being species of Applicant’s cachexia of instant claim 6), and disuse atrophy (this essentially the same as Applicant’s claim 6 “disuse muscle atrophy”). There would have been a reasonable expectation of success in suppressing muscular atrophy given the results in Tables 1 and 2 of Example VIII.
Accordingly, it would have been obvious to one of ordinary skill in the art to administer FA to treat cachexia, and claims 1 and 2 are rejected as obvious.
Claim 5, the method of claim 1, for preventing or treating a disease with muscular atrophy, also is rejected as obvious because Goldberg teaches FA as an effective therapeutic for inhibiting muscle degradation, and claim 11 includes species cachexia which involve muscle atrophy.

Claim 7 depends from claim 1 and requires “wherein the one or more peptides are comprised in a pharmaceutical product.” Goldberg, page 37 line 21, teaches “one embodiment of the present invention includes a therapeutic composition for use in the treatment of diseases characterized by accelerated muscle wasting in which an inhibitor capable of interfering with the function of a component of the N-end rule pathway for protein ubiquitination so as to suppress ubiquitination of muscle protein is combined with a pharmaceutically acceptable carrier.” Such therapeutic composition that includes a pharmaceutically acceptable carrier is reasonably a pharmaceutical product. Also, claim 46 claims a therapeutic composition in a pharmaceutically acceptable carrier. Based on these teachings, claim 7 would have been obvious because it would have been obvious to combine FA, shown to be effective in Example VII, with a pharmaceutically acceptable carrier, to form a therapeutic composition, which is synonymous with or a subgenus of the claimed pharmaceutical product.

2.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 1998/023283, Goldberg et al., published 6/4/98 (Goldberg, cited and supplied in 9/4/19 IDS), as applied to claim 1 above, further in view of US 2010/0210564, Ohinata and Kaneggawa, published 8/19/2010 (“OK”, cited in 9/4/19 IDS).
Goldberg is applied to claim 1 as above.
Claim 15 depends from claim 1 and states, “wherein the one or more peptides are included in a food or drink.”
Goldberg does not teach including its FA dipeptide in a food or drink.
However, OK, page 1 para. 14, teaches its peptides, which include phenylalanine-comprising dipeptides, see para. 12, to be in a foodstuff. Para. 21 teaches that natural short-chain peptides can be ingested as foods. Para. 129 teaches and lists examples of forms of foodstuffs, and includes a teaching 
Given such teachings, it would have been obvious to apply such teachings to the FA of Goldberg, and include FA in a foodstuff/food, such as for convenience and/or ease and/or palatability of administering.
Accordingly, claim 15 would have been obvious.

3.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 98/09985, Eisenbach (Hirschberg), Yeda Research, published 3/12/98 (“Yeda”, cited and provided in 9/15/20 IDS), as applied to claim 1 above, further in view of US 2010/0210564, Ohinata and Kaneggawa, published 8/19/2010 (“OK”, cited in 9/4/19 IDS).
Yeda is applied to claim 1 as above in the 35 USC 102 section.
Claim 15 depends from claim 1 and states, “wherein the one or more peptides are included in a food or drink.”
Yeda does not teach including its peptides, such as FR or RF, in a food or drink.
However, OK, page 1 para. 14, teaches its peptides, which include phenylalanine-comprising dipeptides, see para. 12, to be in a foodstuff. Para. 21 teaches that natural short-chain peptides can be ingested as foods. Para. 129 teaches and lists examples of forms of foodstuffs, and includes a teaching of food for the elderly (additionally it is noted that this age class generally is known to be more prone to sarcopenia and cachexia).
Given such teachings, it would have been obvious to apply such teachings to the FR and/or RF peptides of Yeda, and include FR and/or RF in a foodstuff/food, such as for convenience and/or ease and/or palatability of administering.
Accordingly, claim 15 would have been obvious.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Tuesday and on Wednesday/Thursday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658